CORSON, J.
(concurring specially.) I concur in the conclusion reached by the Presiding Judge, except as to that portion of his opinion in which he says: “The granting of this rehearing enables us to correct an inadvertent expression in our former opinion, to the effect that the admission of incompetent testimony is no ground for reversal, unless it appears, after disregarding the same, that there is a preponderance of evidence against the finding of the court.” In my opinion this is a correct and accurate statement of the law, applicable to the admission of incompetent evidence in a case tried by the court without a jury. The great weight of authority is that in such a case the appellate court will presume that the incompetent evidence was disregarded by the court in making its findings of fact. This being so, the incompetent evidence is, in the consideration of the case by the appellate court eliminated, and in contemplation of law is expunged from the record, and is no longer in the case for any purpose whatever. The case, then, is to be disposed of by the appellate court precisely as any other case tried by the court without a jury, in which none but competent evidence had been admitted, and the rule in such a case has been so often laid down by this court as to scarcely require the citation of authorities, and it is thus stated in Randall v. Burk Tp., 4 S. D. 337, 57 N. W. 4: “On such review of the evidence this court will presume that the decision of the trial court or referee upon the weight of *210such evidence is correctand it is only when this court is satisfied that there is a clear preponderance of the evidence against such decision that such presumption will be overcome, and the decision of the trial court or referee reversed.” Why, then, when the incompetent testimony is eliminated and in effect expunged from the record, should any different rule be; established for determining the weight of the remaining evidence than is established by this court in all cases of trials by the court .without a jury? The rules for determining of cases by this court, which have been long established and are well settled and understood, should not, it seems to me, be changed and a new rule established which seems more applicable to the trial of cases by a jury than to the trial of cases by the court.